Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first anvil tool with a tool surface for contact with and constraint of the first surface of the sheet metal workpiece” in claims 1, 17, and 18 (interpreted as tool 15 in the drawings and specification); “a first forming tool with a tool surface for contact with and constraint of the second surface of the sheet metal workpiece” in claims 1, 17, and 18 (interpreted as tool 17 in the drawings and specification); “a further anvil tool for contact with and constraint of the first surface of the sheet metal workpiece” in claim 3 (interpreted as tool 115 in the drawings and specification); “a further forming tool for contact with and constraint of the second surface of the sheet metal workpiece” in claim 3 (interpreted as tool 117 in the drawings and specification); and “bending tools to perform the step of bending the workpiece to form the sidewall portions” in claim 11 (interpreted as bending tools 23 in the drawings and specification).  Each of these phrases recite a generic placeholder, e.g., anvil tool, forming tool or bending tool, and also recites a function without reciting sufficient structure, material or acts to entirely perform the recited function, e.g., contact with and constraint of a surface of the sheet metal workpiece or bending the workpiece to form a sidewall.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the first sidewall portion thereby defining a curved fold region” which renders the claim indefinite because it is not clear what is required for the sidewall to define the curved fold region, e.g., is the curved fold region formed during the formation of the first sidewall or did the curved fold region exist already and the formation of the sidewall is performed next to it to define it as the curved fold region for that sidewall.  For the purposes of examination, this phrase will be interpreted as bending the workpiece to form the at least one sidewall also results in the workpiece being bent to form the curved fold region.  Claims 2-4 and 6-16 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 2, the claim recites the method further comprises “bending the workpiece to form said first sidewall portion and a second sidewall portion” which renders the claim indefinite because claim 1 already recites bending the workpiece to form the first sidewall portion so it is unclear if a second bending operation to form the first sidewall portion is required or if this is supposed to be the same bending step recited in claim 1.  For the purposes of examination, this phrase will be interpreted as the method further comprises bending the workpiece to form a second sidewall portion in addition to the first sidewall portion.  Claims 2 and 3 also recite that the sidewall regions “define the curved fold region intermediate the first and second sidewall portions” which is indefinite for the reasons discussed above with respect to the similar phrase in claim 1.  Claims 3 and 14 depend from claim 2 and fail to clarify the indefinite language.
Regarding claim 3, the claim recites providing a further anvil tool and a further forming tool and then recites “contacting the sheet metal workpiece with the anvil tool and the forming tool, and progressively sliding the further forming tool and/or the further anvil tool” which renders the claim indefinite because it is not clear if the anvil tool and the forming tool are contacting the workpiece and being slid along it or if the further anvil tool and further forming tool are being used for this method step.  For the purposes of examination, this phrase will be interpreted as contacting the sheet metal workpiece with the further anvil tool and the further forming tool.  
Regarding claim 11, the claim recites “the steps of providing one or more bending tools” which renders the claim indefinite because it is not clear if there are multiple steps in this feature, e.g., providing one of the bending tools is a single step which is repeated multiple times to form the steps, or if there is one method step in which the one or more bending tools are provided.  For the purposes of examination, this phrase will be interpreted as a single method step of providing one or more bending tools.  Claims 12-13 depend from claim 11 and fail to clarify the indefinite language.
Regarding claim 17, the claim fails to recite a transitional phrase which renders the claim indefinite because it is not clear if the claim is comprising, consisting or essentially consisting of the claimed elements.  For the purposes of examination, the claim will be interpreted as comprising the features, e.g., “obtained by a process comprising the steps of:”.  Also, the claim recites a formed sheet metal structure obtained by bending the workpiece to form at least a first sidewall “thereby defining a curved fold region in the sheet metal workpiece” which renders the claim indefinite for the reasons discussed above with respect to the same phrase in claim 1.
Regarding claim 18, the claim recites an apparatus for performing a method including the step of bending the workpiece to form at least a first sidewall “thereby defining a curved fold region in the sheet metal workpiece” which renders the claim indefinite for the reasons discussed above with respect to the same phrase in claim 1.  Also, the claim is directed to an apparatus and recites “the apparatus being operable to bring the sheet metal workpiece into contact with the anvil tool and the forming tool, and progressively sliding the forming tool and/or anvil tool” which renders the claim indefinite because it is not clear if the apparatus is operable to perform the progressive sliding or if the progressive sliding is a method step.  It is noted that it reciting a method of using an apparatus in an apparatus claim would render the claim indefinite.  For the purposes of examination, this phrase will be interpreted as the apparatus is operable to progressively slide the forming tool and/or anvil tool.  Claim 19 depends from claim 18 and fails to clarify the indefinite language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H09 57381 A to Ochiai.
Regarding claim 1, Ochiai teaches a method of manufacturing a formed sheet metal structure (Abstract), comprising the steps of: 
providing a sheet metal workpiece having first and second surfaces opposed to each other and at least one edge (Figs. 3 and 5; Para. [0005]; the sheet is a metal sheet); 
bending the workpiece to form at least a first sidewall portion 13 defined between the edge and a basal region 12, the first sidewall portion 13 thereby defining a curved fold region 15 in the sheet metal workpiece adjacent the first sidewall portion (Figs. 3-5; Paras. [0005]-[0006] and [0020]; a bending process is performed to produce a workpiece having at least a first sidewall defined between the edge and basal region and a curved fold region, as shown in Fig. 3); 
providing a first anvil tool 16 with a tool surface for contact with and constraint of the first surface of the sheet metal workpiece (Fig. 6; Paras. [0021]-[0023]); 
providing a first forming tool 18 with a tool surface for contact with and constraint of the second surface of the sheet metal workpiece (Fig. 6; Paras. [0021]-[0023]); 
contacting the sheet metal workpiece with the anvil tool and the forming tool, and progressively sliding the forming tool and/or the anvil tool along the curved fold region to cause shear material transfer in the curved fold region to further deform the curved fold region (Fig. 6; Paras. [0021]-[0023]).
Regarding claim 2, Ochiai teaches the method according to claim 1 (Figs. 3-6), wherein the at least one edge comprises first and second edge regions (Figs. 3 and 5), and wherein the method further comprises: 
bending the workpiece to form said first sidewall portion 13 and a second sidewall portion 13 respectively defined between the first and second edge regions and the basal region 12, and to define the curved fold region 15 intermediate the first and second sidewall portions (Figs. 3 and 5 show the sheet including first and second sidewalls with the curved fold region between the sidewalls).
Regarding claim 3, Ochiai teaches the method according to claim 2 (Figs. 3-6), further comprising iteratively repeating steps of: 
bending the workpiece to form first and second sidewall portions respectively defined between the first and second edge regions and the basal region, and to define a curved fold region intermediate the first and second sidewall portions (Fig. 4, Para. [0020]; the dies 41, 42 are used to bend the workpiece to form bend angles A, B, C, and D to create each of sidewalls, i.e., the bending is done iteratively to form each bend angle A, B, C, and D); 
providing a further anvil tool 16S2-4 for contact with and constraint of the first surface of the sheet metal workpiece at the curved fold region (Figs. 7-9; Paras. [0023]-[0025]); 
providing a further forming tool 19 for contact with and constraint of the second surface of the sheet metal workpiece at the curved fold region (Figs. 7-9; Paras. [0023]-[0025]); 
contacting the sheet metal workpiece with the anvil tool and the forming tool, and progressively sliding the further forming tool 19 and/or the further anvil tool 16S2-4 along the curved fold region to cause shear material transfer in the curved fold region to further deform the curved fold region (Figs. 7-9; Paras. [0023]-[0025]; as shown in Figs. 7-9, the tool 19 is slid along the surface of the sheet along the curved fold region to deform the region).
Regarding claim 4, Ochiai teaches the method according to claim 1 (Figs. 3-7) wherein the first anvil tool(s) and first forming tool(s) have respective rounded tool surfaces (Fig. 6 shows the roller 18 has a rounded tool surface and the corner of die 16 has a rounded surface at the top corner where the bend is formed).
Regarding claim 6, Ochiai teaches the method according to claim 1 (Figs. 3-7) wherein the first forming tool and/or the first anvil tool are progressively slid along the curved fold region in a direction away from the basal region during at least a portion of the sliding step (Figs. 6-7; Figs. 7b-c shows that the forming tool 19 may be slid away from the basal region for the sliding step).
Regarding claim 7, Ochiai teaches the method according to claim 1 (Figs. 3-7) wherein the first forming tool and/or the first anvil tool are progressively slid along the curved fold region laterally to the basal region during at least a portion of the sliding step (Fig. 7b shows that the forming tool 19 may be slid laterally to the basal region during the sliding step).
Regarding claim 8, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-7) wherein the shear material transfer occurs as: (i) material transfer from the curved fold region to at least one sidewall portion; or (ii) material transfer to the curved fold region from at least one sidewall portion (Fig. 7b shows that the material transfer would take place from the curved fold region to the sidewall as the forming tool 19 is moved horizontally, e.g., T3 to T4 or T5 to T6).
Regarding claim 9, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-7) wherein the first and second sidewall portion respectively extend from the basal region to the edge of the workpiece (Fig. 5 shows that the sidewalls 13 each extend from the basal region to the edge of the workpiece). 
Regarding claim 10, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-7) wherein in a cross section though the thickness of the workpiece, the curved fold region is ‘S’-shaped (Fig. 7c shows that the curved fold region has an S-shaped cross section for at least part of the forming process).
Regarding claim 11, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-7), further comprising the steps of providing one or more bending tools 41, 42, 44 to perform the step of bending the workpiece to form the sidewall portion(s) (Fig. 4; Para. [0020]).
Regarding claim 12, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 11 wherein the bending tool(s) comprise one or more rods, one or more rollers, or one or more gripping members (Fig. 4; Para. [0020]; the bending tool includes one or more gripping members because the workpiece is gripped between tools 41, 42, 44).
Regarding claim 14, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 2 (Figs. 3-7) wherein after working, the first and second sidewall portion(s) and the curved fold region together define a continuous wall, upstanding from the basal region (Figs. 1 and 3 show that after working the first and second sidewall portions and the curved fold region define a continuous wall, i.e., no holes or gaps, and are upstanding from the basal region 12).
Regarding claim 15, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-8) wherein the anvil tool and/or the forming tool are multi-part tools (Fig. 8 shows that the forming tool has multiple parts, i.e., holder 17 and roller 19, and the anvil may also include multiple parts, e.g., subparts 16S2-4).
Regarding claim 16, Ochiai teaches the method of manufacturing a formed sheet metal structure according to claim 1 (Figs. 3-8) including the step of providing an additional tool set to hold the edge of the workpiece at the curved fold region during deformation of the curved fold region (Fig. 8 shows that an additional tool set 16S2 may be provided to hold the edge of the workpiece during deformation, i.e., the edge of the workpiece will be held against the tool 16S2 when the workpiece is pressed by tool 19).
Regarding claim 17, Ochiai teaches a formed sheet metal structure (Figs. 1 and 3), obtained by: 
providing a sheet metal workpiece having first and second surfaces opposed to each other and at least one edge (Figs. 1 and 3); 
bending the workpiece to form at least a first sidewall portion defined between the edge and a basal region, the first sidewall portion thereby defining a curved fold region in the sheet metal workpiece adjacent the first sidewall portion (Figs. 3-5; Para. [0020]); 
providing a first anvil tool 16 with a tool surface for contact with and constraint of the first surface of the sheet metal workpiece (Figs. 6-8; Paras. [0022]-[0024]); 
providing a first forming tool 18 with a tool surface for contact with and constraint of the second surface of the sheet metal workpiece(Figs. 6-8; Paras. [0022]-[0024]); 
contacting the sheet metal workpiece with the anvil tool and the forming tool, and progressively sliding the forming tool and/or the anvil tool along the curved fold region to cause shear material transfer in the curved fold region to further deform the curved fold region (Figs. 6-8; Paras. [0022]-[0024]).
Regarding claim 18, Ochiai teaches a sheet metal working apparatus suitable for performing a method for manufacturing a formed sheet metal structure (Figs. 3-8), the method comprising: 
providing a sheet metal workpiece having first and second surfaces opposed to each other and at least one edge (Figs. 1, 3 and 5; the metal sheet has first and second surfaces and at least one edge); 
bending the workpiece to form at least a first sidewall portion defined between the edge and a basal region, the first sidewall portion thereby defining a curved fold region in the sheet metal workpiece adjacent the first sidewall portion (Figs. 4-5; Para. [0020]; the workpiece is bent to form the sidewalls 13 and curved fold region, as shown in Fig. 5), 
the apparatus comprising: 
a first anvil tool 16 with a tool surface for contact with and constraint of the first surface of the sheet metal workpiece (Figs. 6-8; Paras. [0022]-[0024]); 
a first forming tool 18 with a tool surface for contact with and constraint of the second surface of the sheet metal workpiece (Figs. 6-8; Paras. [0022]-[0024]), 
the apparatus being operable to bring the sheet metal workpiece into contact with the anvil tool and the forming tool, and progressively sliding the forming tool and/or the anvil tool along the curved fold region to cause shear material transfer in the curved fold region to further deform the curved fold region (Figs. 6-8 show the apparatus being operated in such a way that the workpiece is in contact with the anvil tool and the forming tool, and the forming tool is progressively slid to deform the curved fold region), and 
wherein the first anvil tool and first forming tool are configured to be moveable so as to maintain (i) a fixed distance between the forming tool and the anvil tool, or (ii) a fixed force on a sheet metal workpiece disposed between the forming tool and the anvil tool (Figs. 6-8; the tools are configured to movable while maintain a fixed distance between them, i.e., the distance corresponding to the thickness of the sheet each tool is contacting).
Regarding claim 19, Ochiai teaches the sheet metal working apparatus according to claim 18 (Figs. 3-8) and further comprising one or more further anvil tools 16S2-4 and one or more further forming tools 18, 19 (Figs. 6-8; Paras. [0021]-[0024]).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the prior art of record fails to explicitly teach a method of manufacturing a formed sheet metal structure wherein the bending tool(s) constrain the sidewall portion(s) as the forming tool progressively slides over the curved fold region.
Ochiai teaches that the bending operation for forming the sidewalls is performed and then a subsequent operation is performed on the curved fold regions (Paras. [0020]-[0023]; Figs. 6-8).
US 2016/0158821 A1 to Fujii teaches a method of forming a workpiece having at least one sidewall 24 and a curved fold region 22a (Fig. 3), however the sidewalls are bent using a die and then either before or after the sidewall bending operation the curved fold region is deformed using an anvil tool 33 and a forming tool 34, 37 (Figs. 7-8; Para. [0109]; Claims 5 and 6).
DE 4009466 A1 to Mayr teaches providing the anvil tool 31 and bending tool 1 to contact and deform the curved fold region (Figs. 1-3) and a shaft contacts the sidewall of the bent sheet workpiece during the deformation of the curved fold region (Fig. 1 shows that shafts next to anvil 31 that would constrain the sidewalls), however the shafts are not part of the bending tool and the bending operation happens prior to the workpiece being provided to the anvil 31 and bending tool 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6715329 B1 and KR 20020084955 A each teach bending a workpiece to include sidewalls and a curved fold region and providing an anvil tool and forming tool to contact and deform the curved fold region.  DE 19612239 A1 and JP S61159225 A each teach forming the sidewalls through an iterative bending process using rollers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                              

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725